 Case 1:18-cv-00404-GJQ-PJG ECF No. 51 filed 09/09/19 PageID.416 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



DARRYLE POLLARD,

             Plaintiff,
                                                    Case No. 1:18-CV-404
v.
                                                    HON. GORDON J. QUIST
CITY OF MUSKEGON HEIGHTS,
BRANDON M. DEKUIPER,
MICHAEL T. EDENS, and
MICHAEL M. RATLIFF,

             Defendants.
                                /


                                      ORDER

      Pending resolution of Defendants’ Motion For Summary Judgment (ECF No. 42), the

September 25, 2019, final pretrial conference is ADJOURNED WITHOUT DATE.

      IT IS SO ORDERED.



Dated: September 9, 2019                           /s/ Gordon J. Quist
                                                  GORDON J. QUIST
                                             UNITED STATES DISTRICT JUDGE
